Per Curiam,
Judgment affirmed.
When this ease, and the case of Buch v. Long, supra, page 458, were heard in the supreme court, the case of Orr v. Bornstein, 23 W. N. C. 356, had just been decided, establishing the law as stated in the syllabus to the above case. This case cannot be relied upon, therefore, as a precedent for the point decided in the court below. The supreme court would not reverse, although the instruction might have been erroneous as applied to a married woman who had not taken the benefit of the Act of 1872.